Case: 10-31022     Document: 00511956227         Page: 1     Date Filed: 08/14/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 14, 2012

                                      No. 10-31022                         Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DON PAUL JACKSON,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:09-CR-142-1


                  ON REMAND FROM THE SUPREME COURT
                        OF THE UNITED STATES

Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        After our opinion was issued in this case, the Supreme Court decided
Dorsey v. United States, 132 S. Ct. 2321 (2012). Dorsey held, contrary to our
opinion, that the more lenient penalties of the Fair Sentencing Act (“Act”) apply
to offenders who committed an offense before the Act was passed, but were


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-31022    Document: 00511956227    Page: 2   Date Filed: 08/14/2012




                                No. 10-31022

sentenced after the Act was enacted. We therefore VACATE and REMAND
these cases for resentencing consistent with the Court’s holding in Dorsey.




                                      2